Exhibit 10.62

Summary of Compensation for Executive Officers

Following is a description of the compensation arrangements for each of PC
Connection, Inc.’s (the “Company’s”) executive officers. The Company’s executive
officers as of March 6, 2015 consisted of: (i) Timothy McGrath, President and
Chief Executive Officer; (ii) Joseph Driscoll, Senior Vice President, Treasurer
and Chief Financial Officer; and (iii) Patricia Gallup, Chairman of the Board
and Chief Administrative Officer.

The Compensation Committee annually reviews and approves the compensation of the
Chief Executive Officer. It also reviews and approves the compensation of the
Company’s other executive officers, based on recommendations from the Chief
Executive Officer. In determining executive compensation, the Compensation
Committee considers a number of different factors, including the mix of salary,
bonus, and incentive compensation levels. In addition, a subcommittee of the
Compensation Committee is responsible for the determination and approval of
corporate goals and targets under the Company’s Executive Bonus Plan. The
Compensation Committee seeks to achieve three broad goals in connection with the
Company’s compensation philosophy and decisions regarding compensation. First,
the Company is committed to providing executive compensation designed to
attract, retain, and motivate executives who contribute to the long-term success
of the Company and are capable of leading the Company in achieving its business
objectives in the competitive and rapidly changing industry in which the Company
operates. Second, the Company wants to reward executives for the achievement of
company-wide business objectives of the Company. By tying compensation in part
to achievement, the Company believes that a performance-oriented environment is
created for the Company’s executives. Finally, compensation is intended to
provide executives with an equity interest in the Company so as to link a
meaningful portion of the compensation of the Company’s executives with the
performance of the Company’s Common Stock.

Compensation for the Company’s executives generally consists of three elements:

 

  •   salary—levels are generally set by reviewing compensation for competitive
positions in the market and considering the executive’s level of responsibility,
qualifications, and experience, as well as the Company’s financial performance
and the individual’s performance;

  •   bonus—bonuses are paid out under the Company’s Executive Bonus Plan and
are based on the achievement of company-wide net income and expense leverage
goals. Cash bonuses are set as a percentage of the executive officer’s base
salary; and

  •   equity awards—equity awards provide long-term incentives to promote and
identify long-term interests between the Company’s employees and its
stockholders and to assist in the retention of executives.

 

1



--------------------------------------------------------------------------------

The following table lists the 2014 annual salaries and bonuses of the Company’s
executive officers.

 

     Salary      Bonus (1)  

Timothy McGrath (2)

President and Chief Executive Officer

   $ 900,000       $ 887,750   

Joseph Driscoll (2)

Senior Vice President, Treasurer and Chief Financial Officer

     340,000         360,400   

Patricia Gallup

Chairman of the Board and Chief Administrative Officer

     327,000         259,965   

 

  (1) The Compensation Subcommittee approved bonuses of $887,500, $360,400, and
$259,965 for Mr. McGrath, Mr. Driscoll, and Ms. Gallup, respectively, under the
Company’s Executive Bonus Plan pursuant to achievement of company-wide net
income and expense leverage goals.

The Company granted equity awards in 2014 to the Company’s executive officers,
as shown below:

 

     # of
Restricted
Stock
Units      Per
Share
Fair
Market
Value  

Timothy McGrath (1)

President and Chief Executive Officer

     60,000       $ 22.50   

Joseph Driscoll (2)

Senior Vice President, Treasurer and Chief Financial Officer

     26,000       $ 22.50   

 

  (1) Mr. McGrath received 60,000 restricted stock units in recognition for his
contributions and service in his role as Chief Executive Officer. The restricted
stock units vest over eleven years and are settled in equivalent amounts of
common stock on the following vesting schedule: 7,000 units on September 1,
2018, September 1, 2019, September 1, 2020, and September 1, 2021; and 8,000
units on September 1, 2022, September 1, 2023, September 1, 2024, and
September 1, 2025.

 

  (2) Mr. Driscoll received 26,000 restricted stock units in recognition for his
contributions and service in his role as Chief Financial Officer. The restricted
stock units vest over four years and are settled in equivalent amounts of stock
on the following vesting schedule: 5,000 units on September 1, 2015; 6,000 units
on September 1, 2016; 7,000 units on September 1, 2017; and 8,000 units on
September 1, 2018.

 

2